DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered. 
Response to Arguments
	Applicants amendments to the claims have overcome the 112(a) new matter rejection lodged in the previous office action.  The 112 rejection has been withdrawn.
Claims 1, 3-10 and 12-20 remain pending in the application. Claims 1 and 10 have been amended. Applicant amended claims 1 and 10 to include limitations further defining position of the circumferentially spaced teeth with respect to the labyrinth seal interface. Furthermore, Examiner agrees that Vannini fails to teach this feature. However, Venkataraman (US 10208762), a previously cited reference, teaches swirl teeth on the downstream side of a labyrinth seal interface. Therein, it appears the combination of Mowill and Venkataraman teach claims 1 and 10 as amended.  See rejection below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-10, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowill (US 4459802) in view of Venkataraman et al. (US 10208762), hereinafter: “Mowill” and “Venkataraman”, respectively.
In Reference to Claims 1 and 10
Mowill teaches:
A compressor/cabin air compressor assembly, comprising:
a compressor housing(1’’) having an inlet and an outlet(see annotated figure below);
an impeller(see annotated Fig below) disposed in the housing(Fig 1-3), the impeller rotatable about a central axis(axis of rotation of the impeller) and is configured to compress an airflow directed through the inlet and direct the compressed airflow to the outlet(inherent function of a compressor); and
a seal assembly(12) including:
a labyrinth seal(toothed portions of 12) defining a seal interface(see annotated figure below) with a sealing element(see annotated figure below) of the impeller;
a seal support ring(12 comprises an annular ring portion which supports the toothed portions; Fig 3) into which the labyrinth seal is installed(the toothed portions of 12 are installed into the annular ring portion; Fig 3), the seal support including a deflector ramp(see annotated figure below) fluidly downstream of the seal interface(see annotated figure below), the deflector ramp configured to turn an airflow leaking through the seal interface radially inwardly toward the central axis(clearly indicated by the flow arrows of Fig 3).
Mowill fails to teach:
a plurality of circumferentially spaced teeth protruding from a downstream wall of the seal support ring relative to a direction of the airflow through the seal interface, the plurality of circumferentially spaced teeth extending axially away from the downstream wall, the plurality of circumferentially spaced teeth configured to diffuse a tangential component of the airflow
Venkataraman teaches:
An analogous centrifugal compressor(100) wherein a seal support ring(302; Fig 2-3,6-8) further includes a plurality of circumferentially spaced teeth(310; Fig 3,6-8) extending from a downstream wall(aft wall 322) of the seal support ring relative to a direction of the airflow through the seal interface(air flows through the seal in a direction parallel to 15 of Fig 5 or from left to right as viewed in Fig 6-8), the plurality of circumferentially spaced teeth extending axially away from the downstream wall (as shown in Fig 2-3, 6-8, the circumferentially spaced teeth 310 extend from an aft wall of the seal support ring in the axial direction as clearly viewed in Fig 2-3,5), the plurality of circumferential teeth configured to diffuse a tangential component of the airflow(Col 7, ll. 54-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mowill to incorporate the teachings of Venkataraman to modify the seal support ring to include a plurality of circumferentially spaced teeth extending from a downstream wall of the seal support ring to reduce circumferential swirl and minimize rotordynamic instability(Col 7, ll. 54-58).

    PNG
    media_image1.png
    749
    982
    media_image1.png
    Greyscale

In Reference to Claims 3 and 12
Mowill in view of Venkataraman teaches:
The compressor/cabin air compressor assembly of claims 1 and 10(see rejection of claims 1 and 10 above), wherein the plurality of circumferentially spaced teeth trap foreign object particles from the airflow between adjacent teeth of the circumferentially spaced teeth.
The limitation “the plurality of circumferentially spaced teeth trap foreign object particles from the airflow between adjacent teeth of the circumferentially spaced teeth” is construed to be functional language not structurally distinguishable over the prior art because the limitation indicates a manner of operating the device or an intended result. Furthermore, claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Additionally, in Mowill in view of Venkataraman, the plurality of circumferentially spaced teeth are structurally capable of trapping foreign object particle from the airflow between adjacent teeth.
In Reference to Claims 4 and 13
Mowill in view of Venkataraman teaches:
The compressor/cabin air compressor assembly of claims 1 and 10(see rejection of claims 1 and 10 above), wherein the deflector ramp extends radially inboard of a radial location of the seal interface(as clearly shown in the annotated Fig above, the deflector ramp extends radially inboard of the seal interface).
In Reference to Claims 9 and 19
Mowill in view of Venkataraman teaches:
The compressor/cabin air compressor assembly of claims 1 and 10(see rejection of claims 1 and 10 above), wherein the sealing element of the impeller is disposed at a sealing flange of the impeller extending axially from the impeller(as shown in the annotated figure above) the sealing element is disposed on a sealing flange that extends axially away from the impeller).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowill in view of Venkataraman and in further view Whalen et al. (NPL Document 1), hereinafter: “Whalen”.
In Reference to Claims 5 and 14
Mowill in view of Venkataraman teaches:
The compressor/cabin air compressor assembly of claims 1 and 10(see rejection of claims 1 and 10 above)
Mowill in view of Venkataraman fails to teach:
wherein the labyrinth seal is formed from a first, relatively soft material and the seal support ring is formed from a second, relatively hard material.
Whalen teaches:
An analogous centrifugal compressor(Fig 1) wherein the labyrinth seal is formed from a first, relatively soft material(Torlon insert; Fig 24) and the seal support ring is formed from a second, relatively hard material(metallic holder; Fig 24.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mowill in view of Venkataraman to incorporate the teachings of Whalen to use a hard metallic seal support ring with a soft thermoplastic material insert in an effort to reduce leakage, increase pressure and flow, increase overall compressor efficiency(see pgs. 123-124).

Claims 6-8, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowill in view Venkataraman and in further view of Saban et al. (US 8901791), hereinafter: “Saban”.
In Reference to Claims 6-8 and 15-18
Mowill in view of Venkataraman teaches:
The compressor/cabin air compressor assembly of claims 1 and 10(see rejection of claims 1 and 10 above), having a shaft operably connected to the impeller(clearly shown in Fig 1-2 of Mowill).
Mowill in view of Venkataraman fails to teach:
a bearing assembly including:
a bearing supportive of the shaft; and
a bearing support housing into which the bearing assembly is installed, the seal support ring disposed axially between the impeller and the bearing support housing.
wherein the deflector ramp deflects the airflow from impacting on the bearing support housing.
wherein the seal support ring is installed adjacent to the bearing support housing, and an electrical motor operably connected to the shaft to drive rotation of the impeller about the central axis
Saban teaches:
An analogous cabin air compressor(18) having a bearing assembly(Fig 2) including:
a bearing(42) supportive of a shaft(40; Col 2, ll. 46-47); and
a bearing support housing(50) into which the bearing assembly is installed(Fig 2), a seal support ring(see annotated figure below) disposed axially between the impeller and the bearing support housing(see annotated figure below)
wherein the deflector ramp deflects the airflow from impacting on the bearing support housing(in combination the deflector ramp of Mowill would deflect the airflow from impacting at least a portion of the bearing support housing since it directs the airflow further radially inward as indicated by the flow arrows)
wherein the seal support ring is installed adjacent to the bearing support housing(as clearly shown in the annotated figure below the seal support ring is installed adjacent to the bearing support).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mowill in view of Venkataraman by providing a bearing supportive of the shaft and a support housing adjacent and downstream of the seal support ring as taught by Saban as both references are directed to centrifugal compressors and which would yield predictable results.  In this case, the predictable result would be a bearing support arrangement capable of supporting the shaft of the compressor for rotation about an axis.
Saban additionally teaches an electrical motor(16) operably connected to the shaft to drive rotation of the impeller about the central axis(Col 2, ll. 18-26) wherein the compressed airflow is directed from the outlet to a cabin(14) of an aircraft(Col 2, ll. 18-26)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Mowill in view of Venkataraman by coupling an electric motor to the shaft to drive the shaft of the compressor as taught by Saban as both references are directed to compressors, and which is a simple substitution which would yield predictable results. In this case, the predictable results would be an electric motor for driving the rotor of the compressor.



    PNG
    media_image2.png
    644
    844
    media_image2.png
    Greyscale

In Reference to Claim 20
Mowill in view of Venkataraman teaches:
The cabin air compressor assembly of claim 10(see rejection of claim 10 above), having a shaft operably connected to the impeller(clearly shown in Fig 1-2) wherein the shaft is driven by a turbine(3’).
Mowill in view of Venkataraman fails to teach:
wherein the compressed airflow is directed from the outlet to a cabin of an aircraft.
Saban teaches:
An analogous cabin air compressor(18) wherein the compressed airflow is directed from the outlet to a cabin(14) of an aircraft(Col 2, ll. 18-26)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Mowill in view of Venkataraman by delivering the compressed airflow to an aircraft cabin as taught by Saban as both references are directed to compressors, and which would yield predictable results. In this case, the predictable results would be a compressor used to provide compressed airflow to an aircraft cabin space. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745